Citation Nr: 1741655	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  16-19 281A	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board must decide on its own whether new and material evidence sufficient to reopen the claims of entitlement to service connection for a low back disability, PTSD, bilateral hearing loss and tinnitus has been received prior to considering the merits of those underlying issues.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in November 2012, the RO denied the Veteran's claim for service connection for a low back disorder.

2.  The evidence associated with the claims file subsequent to the November 2012 denial includes evidence that is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claim for service connection for a low back disorder.

3.  In an unappealed rating decision issued in November 2012, the RO denied the Veteran's claim for service connection for PTSD.

4.  The evidence associated with the claims file subsequent to the November 2012 denial includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for PTSD.

5.  The Veteran has been diagnosed with PTSD that is related to his reported in-service stressors.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  New and material evidence has been received to reopen a claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2016).

3.  PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran or claimant "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the appellant in substantiating his or her claim.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  As the Board's decision herein to grant service connection for PTSD is a full grant of the benefits sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for PTSD.  As to the petition to reopen a claim for service connection for a low back disorder, the Veteran has identified no additional evidence to be obtained in order to decide the claim.  Although an examination has not been obtained in connection with the petition to reopen the claim, the Board is under no obligation to do so, absent reopening of the claim.  38 C.F.R. § 3.159(c)(4)(iii) (2016).

Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The United States Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Simply stated, the standard is low, but it is a standard that needs to be met. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Low Back Disorder

In a November 2012 rating decision, the RO denied the Veteran's claim for service connection for a low back disorder, based on a finding that there was no evidence linking the Veteran's current low back disorder to the back injury in service.  The Veteran did not file an appeal and the decision became final.  In March 2014, the Veteran filed his current petition to reopen his claim of entitlement to service connection for a low back disorder.

The evidence of record at the time of the November 2012 denial included service treatment records, showing that the Veteran was seen for back pain/injuries in service, including a back strain in August 1979 while playing basketball.  His spine was evaluated as normal on discharge examination in January 1983.  The evidence also included the Veteran's statements that he injured his back in service when he fell off of moving equipment around 1981.  See June 2012 claim.  The evidence also included VA treatment records showing complaints of back pain, a number of years after service, in 2012.  

In addition, the evidence of record included the report of an October 2012 VA examination.  The Veteran was diagnosed with degenerative joint disease of the lumbar spine and scoliosis.  The examiner opined that the claimed back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that although the Veteran was seen in service in 1979 for back injuries, both injuries were noted to be to the upper-mid thoracic area and in neither instance was involvement of the lumbar spine noted.  The examiner also concluded that as scoliosis was not present at the time of the Veteran's discharge examination and the weight of the medical literature does not support a nexus between strain of the spine and the development of scoliosis, this condition was also less likely than not incurred in or caused by the claimed in-service injury, event or illness.  There was no contrary medical opinion of record and no other evidence showing that Veteran had a low back disorder related to his active military service.

The evidence added to the record since the November 2012 denial, includes VA treatment records showing treatment for chronic back pain and diagnoses of degenerative disc disease and scoliosis.  The evidence does not show that the Veteran has a current low back disability that was incurred or aggravated by military service.

Absent evidence of a current low back disability which has been shown to be related to the Veteran's active military service, the newly received evidence does not raise a reasonable possibility of substantiating the claim.

PTSD

In a November 2012 rating decision, the RO denied the Veteran's claim for service connection for PTSD, based on a finding that there was not sufficient information to verify the Veteran's alleged in-service stressor.  The Veteran did not file an appeal and the decision became final.  In March 2014, the Veteran filed his current petition to reopen his claim of entitlement to service connection for PTSD.

The pertinent evidence received since the November 2012 denial includes an affidavit from the Veteran submitted in May 2016, giving more specific details related to his alleged in-service stressors, including dates that the reported incidents occurred, and alleging that he started experiencing psychiatric symptoms in service while working as an emergency medical technician (EMT) that have persisted since that time.  The evidence also includes the report of a June 2017 private psychological consultation, where the Veteran was diagnosed with PTSD, which the private psychologist opined is related to the Veteran's reported stressful experiences in service while working as an EMT.  This evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim, i.e. the Veteran has PTSD related to in-service stressful events, and together, this evidence raises a reasonable possibility of substantiating the claim for service connection for PTSD.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for PTSD is reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)]; a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).) 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), (citing Gilbert, 1 Vet. App. At 54).

Analysis

The Veteran contends that he has currently diagnosed PTSD, which developed as a result of stressful incidents during active military service.  Specifically, he has reported that while serving as an EMT during active duty, he had to respond to emergency situations that involved the serious injury and death of fellow soldiers, causing him to experience anxiety and other psychiatric symptoms.

The Veteran's service treatment records are void of any complaints of, treatment for, or diagnosis of any psychiatric disorder or symptoms; and there was no psychiatric disability diagnosed at the time of the Veteran's discharge.  Furthermore, the RO determined that there is insufficient information to corroborate the PTSD stressor described by the Veteran.  See October 2012 Formal Finding of a Lack of Information Required to Corroborate Alleged PTSD Stressor.  However, service records, including the Veteran's form DD-214, show that his military occupational specialty (MOS) was Field Medical Service Technician, which is comparable to an EMT.  The Board finds that these assertions of the Veteran are credible and consistent with the circumstances of his service.  
See 38 U.S.C.A. § 1154 (b).  

VA treatment records show treatment for psychiatric disorders, including substance-induced mood disorder, depressive disorder, anxiety and PTSD.

The Veteran was not afforded a VA examination.  However, as noted above, he was given a private psychological consultation in June 2017.  The private psychologist opined that the Veteran suffers from PTSD, and that it is at least as likely as not that the Veteran's PTSD is due to in-service stressors.  Specifically, he noted that as an EMT responder in the Navy, the Veteran witnessed many traumatic situations, including the deaths and suffering of fellow servicemen.  He also noted that it is well documented in the Veteran's claims file and referenced in the Veteran's affidavit, as well as affidavits by his siblings, that the Veteran was adversely changed upon his return home from the military.  It was also noted that over the years, the Veteran's symptoms have been exacerbated by his use of alcohol and various drugs, including cocaine and heroin, to self-medicate from his underlying PTSD symptomatology.  These symptoms have included depression, hopelessness, helplessness, insomnia, severe social isolation, avoidance of crowds, anxiety, flashbacks, suspiciousness, irritability, paranoia, nightmares, startle response, alcohol abuse, suicidal ideation, intermittent inability to perform activities of daily living (i.e. no motivation to leave his home), anhedonia, difficulty in adapting to stressful circumstances, and an inability to establish and maintain work and social relationships.

Based on the foregoing evidence, the Board finds service connection for PTSD is warranted.  First, the Board notes that as discussed above, the Veteran has been diagnosed with PTSD during VA treatment and private psychological evaluation; therefore the first element of service connection has been met.  With regards to the second element, although the evidence does not show that the Veteran served in combat during his tour of duty in Vietnam, as noted above, the Board finds that the stressors identified by the Veteran are generally consistent with the circumstances of his service.  The Board notes that the Veteran is competent to report the incidents he experienced during service, and there is no evidence of record to indicate that the statements are false.  The Board also finds the Veteran credible.  Therefore, under currently applicable regulations, the Veteran's lay statements as to the in-service stressors are sufficient to establish the second element of service connection. 

Finally, the private psychologist's opinion is clear that the Veteran's PTSD is related to his stressful experiences during active duty, which were consistent with the circumstances of his service.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  See 38 C.F.R. §§ 3.102, 3.303, 3.304.  See also 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a low back disorder, and the request to reopen is denied.

New and material evidence has been presented, and the claim for service connection for PTSD is reopened.

Service connection for PTSD is granted.


REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2016).

The Veteran contends that he has bilateral hearing loss and tinnitus, related to noise exposure during service with an artillery unit and as a corpsman on a rifle range.  

The service treatment records are negative for any evidence of hearing loss or tinnitus.  However, service personnel records show that the Veteran's MOS was a field medical service technician and that he served with a Marine amphibious brigade.  Accordingly, the Board finds that an acoustic trauma injury, such as that described by the Veteran, would be consistent with the places, types and circumstances of the Veteran's service and, therefore, noise exposure in service is conceded.  38 U.S.C.A. § 1154(a) (2016). 

It is not in dispute that the Veteran has current bilateral hearing loss and tinnitus. The question is whether the disabilities are related to service.  The Veteran was afforded a VA examination in November 2012 to determine the etiology of his claimed bilateral hearing loss and tinnitus.  The examiner diagnosed bilateral sensorineural hearing loss and opined that the disability was not at least as likely as not caused by or a result of an event in military service.  The examiner's rationale was essentially that there was no evidence of hearing loss at enlistment or separation, and no change noted in either ear between enlistment and separation.  The examiner also noted the Veteran's reports of noise exposure from small arms fire, artillery and tactical vehicles in service with no hearing protection, and post-service noise exposure while employed as a bartender and carpenter, with no hearing protection during carpentry work and ear infections as a child.  

The examiner also opined that the Veteran's complaints of tinnitus were at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  Accordingly, the Board assumes that the examiner believes the Veteran's tinnitus is also not related to noise exposure in service.

Essentially, the Board finds that the examiner opined that, as there was no evidence of hearing loss or tinnitus in service at the time of the Veteran's discharge from service, the Veteran's currently diagnosed bilateral hearing loss and tinnitus are not related to noise exposure in service.  However, the Board's inquiry does not end there.  Service connection is possible for disabilities first identified after service.  
38 C.F.R. § 3.303(d) (2016).  The November 2012 examiner did not provide an adequate opinion as to whether the hearing loss and tinnitus identified after service were related to a disease or injury in service or to the Veteran's reported symptomatology.  Furthermore, the examiner did not indicate why the Veteran's post-service noise exposure as a carpenter with no hearing protection was more likely to cause his current hearing loss than his in-service noise exposure without hearing protection.  The examiner also failed to adequately explain why the Veteran's history of ear infections as a child was related to his current hearing loss.  As such, the Board finds that the opinion is inadequate, and therefore, does not contain enough information upon which to base a decision.  38 C.F.R. § 4.2 (2016); see 38 C.F.R. § 19.9 (201).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's currently demonstrated bilateral hearing loss and tinnitus is necessary.  38 C.F.R. § 4.2 (2016).

Hearing loss and tinnitus are manifested by symptoms that the Veteran is competent to report.  The Veteran's reports provide competent and credible evidence of hearing loss and tinnitus during active military duty and a continuity of symptoms since.  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current bilateral hearing loss and tinnitus is necessary.  38 U.S.C.A. § 5103A (d) (West 2014).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of his currently diagnosed bilateral hearing loss and tinnitus.  The examiner should review the claims folder and acknowledge such review in the examination report, and any indicated studies should be performed.

The examiner should elicit from the Veteran a detailed account of any instances of noise exposure before, during and after service, and whether the Veteran used hearing protection devices.  The examiner is advised that military noise exposure is conceded. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed bilateral hearing loss and tinnitus are the result of noise exposure or other injury or disease in active service. 

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then readjudicate the Veteran's remaining claims of whether new and material evidence has been received to reopen claims for service connection for bilateral hearing loss and tinnitus.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


